  

Exhibit 10.16

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT entered into as of February 22, 2005, by and between
1ST CONSTITUTION BANCORP, a New Jersey corporation having its principal place of
business at 2650 Route 130 North, Cranbury, New Jersey 08512 (the “Employer”),
and ROBERT F. MANGANO, residing at 11 Sutton Way, Washington Township, New
Jersey 07675 (the “Employee”).

WHEREAS, the Employee has heretofore been employed as the President of the
Employer and 1st Constitution Bank, a New Jersey commercial bank (the “Bank”), a
wholly-owned subsidiary of the Employer;

WHEREAS, the Employer and the Employee are parties to an Employment Agreement
entered into as of April 22, 1999 (the “Former Employment Agreement”), and

WHEREAS, the parties desire by this writing to set forth their intentions with
respect to the employment relationship between the Employee and the Employer and
replace the Former Employment Agreement.

NOW, THEREFORE, it is AGREED as follows:

1.

Employment; Duties.

a.       Employment. The Employer hereby employs the Employee, and the Employee
hereby accepts employment by the Employer, as the President and Chief Executive
Officer of the Employer. The Employee also agrees to serve as President and
Chief Executive Officer of the Bank and a Director of the Employer and the Bank
if elected to such positions, and the Employer agrees to include the Employee on
management’s slate of directors for the Bank and the Employer.

b.      Duties. Subject to the direction of the Board of Directors of the
Employer (the “Board”), the Employee shall have responsibility for the general
management and control of the business and affairs of the Employer and its
subsidiaries and shall perform all duties and shall have all powers which are
commonly incident to the offices of President and Chief Executive Officer or
which, consistent therewith, are delegated to him by the Board. Such duties
include, but are not limited to, (1) managing the day-to-day operations of the
Employer and the Bank, (2) managing the efforts of the Employer and the Bank to
comply with applicable laws and regulations, (3) promotion of the Bank and its
services, (4) supervising employees of the Employer and the Bank, (5) providing
prompt and accurate reports to the Board regarding the affairs and condition of
the Employer and its subsidiaries, and (6) making recommendations to the Board
concerning the strategies, capital structure, tactics, and general operations of
the Employer and its subsidiaries.

2.            Base Compensation. The Employer agrees to pay the Employee so long
as he is employed pursuant to this Agreement a base salary at the total rate of
Three Hundred Thirty Thousand Dollars ($330,000) per annum commencing with the
Commencement Date (as defined below) or at such higher rate as the Board may
thereafter establish (the “Base Salary”). The Base Salary shall be payable on
the same schedule as salaries of other executive officers of the Employer are
paid. Once increased, the Employee’s Base Salary may not thereafter be
decreased. The Employer will pay the Employee the Base Salary for so long as the
Employer is an employer of the Employee hereunder. The Commencement Date shall
be January 1, 2005.

3.            Term. The Employee’s employment by the Employer pursuant to this
Agreement is for the period commencing on the Commencement Date and ending
thirty-six (36) months thereafter or on such earlier date as is determined in
accordance with Sections 10 and 12 of this Agreement or such later date as
provided herein. On the first anniversary of the Commencement Date and on each
successive anniversary of such date thereafter the term of this Agreement shall
be extended for one additional year, unless this Agreement is sooner terminated
as provided in Sections 10 and 12 unless either the Board or the Employee
advises the other, in writing no less than ninety (90) days prior to any
anniversary of the Commencement Date that this Agreement will no longer be
extended; provided, however, that the term of this Agreement shall end on the
sixty-fifth (65) birthday of the Employee. Notwithstanding the foregoing, in the
event of a Change of Control, the date the Change of Control occurs shall become
the Commencement Date for all purposes thereafter, and each Change of Control
thereafter shall result in a new Commencement Date on the date of the latest
Change of Control.

 


--------------------------------------------------------------------------------



 

4.

Equity Participation.

The Employee will participate in the Employer’s stock equity plans on at least
an annual basis at levels appropriate for the President and Chief Executive
Officer of the Employer.

5.

Cash Bonuses.

The Employer will pay the Employee a cash bonus within ninety (90) days after
the end of each calendar year. The amount of the bonus will be determined by the
compensation committee of the Board based upon the profit plan of the Employer
developed by the Employee and approved by the Board prior to the calendar year
with respect to which the bonus is payable. The bonus amount shall be a sliding
scale for achieving the profit plan at various levels up to fifty percent (50%)
of the Base Salary.

6.

Other Benefits.

a.       Participation in 401(k), Medical Plans, Insurance Plans and Other
Benefits. The Employee shall be entitled to participate in the employee benefit
plans that the Employer or the Bank maintains from time to time for the benefit
of its employees and which include its executive employees relating to (i)
401(k) benefits, (ii) medical insurance and/or the reimbursement of uninsured
medical expenses commencing after the date of employment of the Employee by the
Bank , (iii) group term life insurance benefits (for which the current death
benefit applicable to the Employee will be twice the Base Salary), (iv) group
disability benefits and (v) the 1st Constitution Bancorp Supplemental Executive
Retirement Plan. This provision shall not preclude the Employer or the Bank from
any amendment to, or termination of, any such plan so long as the total scope
and value of the benefits is not materially reduced after the date of this
Agreement. The Employer will consider, but does not commit itself to adopt, a
three percent (3%) or higher match up to six percent (6%) of Base Salary under
its 401(k) plan.

b.      Expenses. The Employee shall be entitled to be reimbursed for all
reasonable out-of-pocket business expenses which he shall incur in connection
with his rendition of services under this Agreement upon substantiation of such
expenses in accordance with applicable policies of the Employer. The Employer
shall provide the Employee with (i) the use for business purposes at no cost to
him of a late-model mid-sized automobile and (ii) membership in the Forsgate
Country Club or its equivalent.

c.       Moving Expenses. The Employer will reimburse the Employee for
reasonable moving costs in connection with the Employee’s relocation from his
current residence to the market area of the Bank.

7.

Loyalty.

a.       Devotion to Performance. During the period of his employment hereunder
and except for illnesses, reasonable vacation periods, and reasonable leaves of
absence, the Employee shall devote all his full business time, attention, skill,
and efforts to the faithful performance of his duties hereunder. The phrase
“full business time” as used herein means that the Employee cannot be gainfully
employed in any other position or job and that the time devoted to the Employer
shall be at least that amount of time usually devoted to like companies by
similarly situated executive officers. During the term of his employment under
this Agreement, the Employee shall not engage in any business or activity
contrary to the business affairs or interests of the Employer or its
subsidiaries.

b.      Investments. Nothing contained in this Section 7 shall be deemed to
prevent or limit the Employee’s right to invest in the capital stock or other
securities of any business dissimilar from that of the Employer or, solely as a
passive or minority investor, in any business.

8.

Standards.

a.       General. The Employee shall perform his duties under this Agreement in
accordance with such reasonable standards as the Board may establish from time
to time. The Employer will provide the Employee with working facilities and
staff customary for similarly situated executive officers and necessary for him
to perform his duties.

b.      Written Employment Objectives. During the term of this Agreement, the
Employee will submit annually lists of his employment objectives to the Board.
Such objectives will promptly thereafter be discussed, reasonably modified and
agreed upon in writing by the Employee and the Board. The Employee shall
thereafter use reasonable efforts to achieve such agreed upon written employment
objectives (the “Written Employment Objectives”), unless modified with the
consent of the Board.

 


--------------------------------------------------------------------------------



 

9.            Vacation. At such reasonable times as the Employee’s work load and
the Employer’s business and staffing needs shall permit, consistent with the
Employer’s safe and sound operations, , the Employee shall be entitled, without
loss of pay, to absent himself voluntarily from the performance of his
employment with respect to the Employer under this Agreement, all such voluntary
absences to count as vacation time, provided that:

a.       Annual Vacation. The Employee shall be entitled to an annual vacation
of twenty (20) days to be taken in accordance with such policies as the Board
may periodically establish for senior management employees of the Employer.

b.      No Additional Compensation. The Employee shall not receive any
additional compensation from the Employer on account of his failure to take a
vacation, and the Employee shall not accumulate unused vacation from one fiscal
year to the next, except in either case to the extent authorized by the Board.

10.            Termination and Termination Pay. The Employer may terminate the
Employee’s employment hereunder at any time and for any reason and nothing
herein shall be interpreted to circumscribe that right; however, the parties
agree that differing financial obligations and entitlements shall pertain to
various types of termination as described in this Agreement.

a.       Death. Employment under this Agreement shall terminate upon the
Employee’s death during the term of this Agreement, in which event the
Employee’s estate shall be entitled to receive the Base Salary due the Employee
through the last day of the calendar month in which his death occurred plus any
appropriate cash bonus prorated to the date of termination.

b.      Disability. Employment may be terminated hereunder upon the Board’s
determination that the Employee is suffering a Disability. For purposes of this
Agreement, “Disability” means a physical or mental infirmity which impairs the
Employee’s ability to substantially perform his duties under this Agreement for
a period of one hundred eighty (180) days during a three hundred sixty-five
(365) consecutive day period and which results in the Employee’s becoming
eligible for long-term disability benefits under the Employer’s long-term
disability plan (or, if the Employer does not have such a plan in effect, which
impairs the Employee’s ability to substantially perform his duties under this
Agreement for any period of one hundred eighty (180) days, whether consecutive
or not, within any twelve (12) month period of his employment hereunder). In the
event of such termination, the Employee shall be entitled to the Base Salary
plus any appropriate cash bonus prorated to the date of termination and
non-monetary employee benefits provided for under this Agreement (less any
amounts which the Employee receives from any short or long term disability
programs) for (i) any period during the term of this Agreement and prior to the
establishment of the Employee’s Disability during which the Employee is unable
to work due to the physical or mental infirmity, and (ii) any period of
Disability which is within six (6) months after the Employee’s termination of
employment pursuant to this subsection.

c.       Just Cause. In the event that employment hereunder is terminated by the
Employer for Just Cause, the Employee shall not be entitled to receive
compensation or other benefits for any period after such termination, except as
provided by law. The phrase “Just Cause” as used herein shall exist when there
has been a good faith determination by the Board that there shall have occurred
one or more of the following events with respect to the Employee: (i) the
conviction of the Employee of a felony or of any lesser criminal offense
involving moral turpitude; (ii) the willful commission by the Employee of a
criminal or other act that, in the judgment of the Board, causes or will likely
cause substantial economic damage to the Employer or substantial injury to the
business reputation of the Employer; (iii) the commission by the Employee of an
act of fraud in the performance of his duties on behalf of the Employer; (iv)
the continuing willful failure of the Employee to perform his duties to the
Employer (other than any such failure resulting from the Employee’s incapacity
due to physical or mental illness) after written notice thereof (specifying the
particulars thereof in reasonable detail) and a reasonable opportunity to be
heard and cure such failure are given to the Employee by the Board; or (v) an
order of a federal or state regulatory agency or a court of competent
jurisdiction requiring the termination of the Employee’s employment by the
Employer. Notwithstanding the foregoing, Just Cause shall not be deemed to exist
unless there shall have been delivered to the Employee a copy of a resolution
duly adopted by the affirmative vote of not less than a majority of the entire
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice to the Employee and an opportunity for the
Employee to be heard before the Board), finding that in the good faith opinion
of the Board the Employee was guilty of conduct described above and specifying
the particulars thereof. Prior to holding a meeting at which the Board   


--------------------------------------------------------------------------------

is to make a final determination whether Just Cause exists, if the Board
determines in good faith at a meeting of the Board, by not less than a majority
of its entire membership, that there is probable cause for it to find that the
Employee was guilty of conduct constituting Just Cause as described above, the
Board may suspend the Employee from his duties hereunder for a reasonable time
not to exceed fourteen (14) days pending a further meeting at which the Employee
shall be given the opportunity to be heard before the Board. For purposes of
this subparagraph, no act, or failure to act, on the Employee’s part shall be
considered “willful” unless done, or omitted to be done, by him not in good
faith and without reasonable belief that his action or omission was in the best
interests of the Employer.

d.

Termination by the Employer Without Just Cause or by the Employee for Good
Reason.

(i)     Payment of Base Salary. The Board may, during the term of this
Agreement, by written notice to the Employee, immediately terminate his
employment at any time for a reason other than Just Cause or the Employee may
terminate this Agreement for Good Reason by written notice to the Employer
delineating in detail such Good Reason and by providing reasonable opportunity
for the Employer to cure or correct any such Good Reason. In the event of such a
termination, the Employee shall be entitled to receive, as a severance benefit,
an amount equal to the aggregate of the Base Salary plus any appropriate cash
bonus on an annual basis at the rate then in effect times two, following such
termination of this Agreement; provided, however, if termination is made in
connection with a Change in Control of the Employer, then the provisions of
Section 12 shall apply. For purposes of this subparagraph “Good Reason” shall
mean (A) the requirement that the Employee move his personal residence out of
the geographic area of the Bank and/or a further distance from said area than is
his present residence, as the case may be; (B) the assignment to the Employee of
duties and responsibilities substantially inconsistent with those normally
associated with his position described in Section 1 hereof; (C) a material
reduction in the Employee’s responsibilities or authority (including reporting
responsibilities) in connection with his employment with the Employer; (D) a
reduction of the Employee’s Base Salary or a material reduction of his benefits
provided hereunder taken as a whole; or (E) the Employer shall materially breach
this Agreement and upon written notice by the Employee to the Employer of said
breach, the Employer shall not cure said breach within thirty (30) days after
such notice from the Employee..

(ii)    Manner of Payment. Said sum shall be paid, at the option of the Employer
either (A) in equal, consecutive monthly payments beginning the month following
such termination as if the Employee’s employment had not been terminated, or (B)
in one lump sum within ten (10) days after such termination.

e.            Voluntary Termination by the Employee. The Employee may
voluntarily terminate employment with the Employer during the term of this
Agreement without Good Reason upon at least ninety (90) days’ prior written
notice to its Board. In the event of such voluntary termination hereunder, the
Employee shall receive only his compensation, vested rights and employee
benefits up to the date of his termination.

11.            Covenant Not to Compete. Regardless of the reason for termination
or discontinuation of employment, the Employee covenants and agrees, and
acknowledges receipt of adequate consideration for such covenant and agreement,
that he will not, for one year following such termination or discontinuation of
employment or during the remaining term of this Agreement (including any
extensions or renewals thereof) serve as an officer or director or employee of
any community bank, savings association or mortgage company with principal
offices in Middlesex County, New Jersey, and which offers products and/or
services from offices in Middlesex County, New Jersey, competing with those
offered by the Bank.

12.

Change in Control.

Termination After Change in Control. Notwithstanding any provision herein to the
contrary, if, in connection with or within twelve (12) months after any Change
in Control of the Employer the employment of the Employee under this Agreement
is terminated by the Employer without the Employee’s prior written consent and
for a reason other than Just Cause, or Disability or death of the Employee or
the Employee terminated his employment for any reason, the Employee shall be
paid an amount equal to three times the aggregate of the Base Salary plus a
projected annual cash bonus, unless the Bank was placed in conservatorship or
receivership in connection with a Change in Control and the Board determines in
good faith that the Change in Control was directed by or otherwise required by
the Federal Deposit Insurance Corporation. Said sum shall be paid in one lump
sum within ten (10) days of such termination. The term “Change in Control” shall
mean if any of the following events shall occur after the effective date of this
Agreement: (i) the acquisition by any person, directly or indirectly, of
beneficial ownership or power to vote more than thirty-five percent (35%) of the
Company’s voting stock;

  


--------------------------------------------------------------------------------

 

(ii)    the first purchase of the Company’s voting stock pursuant to a tender or
exchange offer (other than a tender or exchange offer made by an affiliate of
the Company);

(iii)   the acquisition by any person, directly or indirectly, of the control of
the election of a majority of the Company’s directors;

(iv)   the exercise of a controlling influence over the management or policies
of the Company by any person or by persons acting as a group within the meaning
of Sections 13(d)(3) or 14(d)(2) of the Exchange Act;

(v)    during any period of two consecutive years, individuals who at the
beginning of such two-year period constitute the Board (the “Continuing
Directors”) cease for any reason to constitute at least two-thirds (2/3)
thereof; provided that, any individual whose election or nomination for election
as a member of the Board was approved by a vote of at least two-thirds (2/3) of
the Continuing Directors then in office shall be considered a Continuing
Director; or

(vi)   the approval by the Company’s shareholders of (A) a merger or
consolidation of the Company with or into another company (other than a merger
or consolidation in which the Company is the surviving company and which does
not result in any reclassification or reorganization of the Company’s then
outstanding shares of Stock or a change in the Company’s directors, other than
the addition of not more than three directors), (B) a sale or disposition of all
or substantially all of the Company’s assets, or (C) a plan of liquidation or
dissolution of the Company.

The term “person” as used above means an individual, corporation, partnership,
trust, association, joint venture, pool, syndicate, sole proprietorship,
unincorporated organization or any other form of entity not specifically listed
herein, or a person or persons acting as a group within the meaning of Sections
13(d)(3) or 14(d)(2) of the Exchange Act. Any other provision hereof to the
contrary notwithstanding, no Change of Control shall be deemed to have occurred
for purposes of this Agreement as a result of any offering registered with the
Securities and Exchange Commission of stock to the Employer’s shareholders
and/or other investors or other offering conducted by the Employer to meet
regulatory capital requirements at the demand of a bank regulatory authority.

a.           Dispute Resolution. In the event that any dispute arises between
the Employee and the Employer as to the terms or interpretation of this
Agreement, each party hereto agrees that such dispute shall, at the request of
any party hereto, be submitted initially to non-binding mediation before the
American Arbitration Association in Northern New Jersey or any other
professionally recognized alternate dispute resolution company or forum to which
the parties can agree. If there is no resolution of the dispute within ninety
(90) days of notice from one party to the other of such dispute, either party
may seek any legal remedies available to it in any forum.

c.

Gross-Up of Payments

(i)             Anything in this Agreement to the contrary notwithstanding, in
the event it shall be determined that any payment or distribution by the
Employer or its successor to or for the benefit of the Employee (whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Section 12 c. (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986 as amended and the
regulations thereunder (the “Code”) or any interest or penalties are incurred by
the Employee with respect to such excise tax (such excise tax, together with any
such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Employee shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Employee of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto) and Excise Tax imposed upon
the Gross-Up Payment, the Employee retains an amount of the Gross-Up Payment
equal to the Excise Tax imposed upon the Payments.

(ii)            Subject to the provisions of Section 12 c. (ii), all
determinations required to be made under this Section 12 c., including whether
and when a Gross-Up Payment is required and the amount of such Gross-Up Payment
and the assumptions to be utilized in arriving at such determination, shall be
made by a nationally recognized firm of accountants selected by the Board (the
“Accounting Firm”) which shall provide detailed supporting calculations both to
the Employer and the Employee within fifteen (15) business days of the receipt
of notice from the Employee that there has been a Payment, or such earlier time
as is requested by the


--------------------------------------------------------------------------------

 

Employer. In the event that the Accounting Firm is serving as accountant or
auditor for the individual, entity or group effecting the Change of Control, the
Employee shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Employer. Any Gross-Up Payment, as determined
pursuant to this Section 12 c., shall be paid by the Employer to the Employee
within five days of the receipt of the Accounting Firm’s determination. If the
Accounting Firm determines that no Excise Tax is payable by the Employee, it
shall furnish the Employee with a written opinion that failure to report the
Excise Tax on the Employee’s applicable federal income tax return would not
result in the imposition of a negligence or similar penalty. Any determination
by the Accounting Firm shall be binding upon the Employer and the Employee. As a
result of the uncertainty in the application of Section 4999 of the Code at the
time of the initial determination by the Accounting Firm hereunder, it is
possible that Gross-Up Payments which will not have been made by the Employer
should have been made (“Underpayment”), consistent with the calculations
required to be made hereunder. In the event that the Employer exhausts its
remedies pursuant to Section 12 c. (iii) and the Employee thereafter is required
to make a payment of any Excise Tax, the Accounting Firm shall determine the
amount of the Underpayment that has occurred and any such Underpayment shall be
promptly paid by the Employer to or for the benefit of the Employee.

(iii)       The Employee shall notify the Employer in writing of any claim by
the Internal Revenue Service that, if successful, would require the payment by
the Employer of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after the Employee is
informed in writing of such claim and shall apprise the Employer of the nature
of such claim and the date on which such claim is requested to be paid. The
Employee shall not pay such claim prior to the expiration of the thirty (30) day
period following the date on which it gives such notice to the Employer (or such
shorter period ending on the date that any payment of taxes with respect to such
claim is due). If the Employer notifies the Employee in writing prior to the
expiration of such period that it desires to contest such claim, the Employee
shall:

(A)       give the Employer any information reasonably requested by the Employer
relating to such claim,

(B)        take such action in connection with contesting such claim as the
Employer shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Employer,

(C)        cooperate with the Employer in good faith in order effectively to
contest such claim, and

(D)

permit the Employer to participate in any proceedings relating to such claim;

provided, however, that the Employer shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Employee harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section 12 c. (iii), the Employer shall control all proceedings taken in
connection with such contest and, at its sole option, may pursue or forgo any
and all administrative appeals, proceedings, hearings and conferences with the
taxing authority in respect of such claim and may, at its sole option, either
direct the Employee to pay the tax claimed and sue for a refund or contest the
claim in any permissible manner, and the Employee agrees to prosecute such
contest to a determination before any administrative tribunal, in a court of
initial jurisdiction and in one or more appellate courts, as the Employer shall
determine; provided, however, that if the Employer directs the Employee to pay
such claim and sue for a refund, the Employer shall advance the amount of such
payment to the Employee, and shall indemnify and hold the Employee harmless, on
an after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Employee with respect to which such contested amount
is claimed to be due is limited solely to such contested amount. Furthermore,
the Employer’s control of the contest shall be limited to issues with respect to
which a Gross-Up Payment would be payable hereunder and the Employee shall be
entitled to settle or contest, as the case may be, any other issue raised by the
Internal Revenue Service or any other taxing authority.

 


--------------------------------------------------------------------------------

 

(iv)   If, after the receipt by the Employee of an amount advanced by the
Employer pursuant to Section 12 c. (iii), the Employee becomes entitled to
receive any refund with respect to such claim, the Employee shall (subject to
the Employer’s complying with the requirements of Section 12 c. (iii)) promptly
pay to the Employer the amount of such refund (together with any interest paid
or credited thereon after taxes applicable thereto). If, after the receipt by
the Employee of an amount advanced by the Employer pursuant to Section
12 c. (iii), a determination is made that the Employee shall not be entitled to
any refund with respect to such claim and the Employer does not notify the
Employee in writing of its intent to contest such denial of refund prior to the
expiration of thirty (30) days after such determination, then such advance shall
be forgiven and shall not be required to be repaid and the amount of such
advance shall offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid.

13.             Confidentiality of Information. The Employee agrees to maintain
the confidentiality of any nonpublic information concerning the operation or
financial status of the Employer, the names or addresses of any of the Bank’s
customers, borrowers and depositors, any information concerning or obtained from
such customers, borrowers and depositors and any other nonpublic information,
knowledge or data of or concerning the Bank to which the Employee may be exposed
during the course of his employment. The Employee further agrees that, unless
required by law or specifically permitted by the Employer in writing, he will
not disclose to any person or entity, either during or subsequent to his
employment, any of the above-mentioned nonpublic information which is not
generally known to the public nor shall he employ such information in any way
other than for the benefit of the Employer. The forgoing restrictions shall not
apply to any information which is already in the public domain through any
source other than Employee in violation of this provision.

14.            Injunctive Relief. If there is a breach or threatened breach of
the provisions of Section 11 or Section 13 of this Agreement, the Employee
acknowledges and agrees that there is no adequate remedy at law for such breach
and that the Employer shall be entitled to injunctive relief restraining the
Employee from such breach or threatened breach, but such relief shall not be the
exclusive remedy hereunder for such breach.

15.            Representation of the Employee. The Employee hereby represents
and warrants to the Employer that he has full power and authority to enter into
this Agreement and to perform his duties and obligations hereunder, and that the
execution and performance hereof is not and will not in any manner conflict with
or result in a violation of any other contract, agreement, covenant.

16.            Reimbursement of Legal Fees; Interest on Amounts Due. In the
event of a good faith dispute by the Employee with the Employer, or by the
Employer whether or not in good faith with the Employee under this Agreement,
the Employer shall pay all the reasonably incurred fees and expenses of legal
counsel for the Employee in connection with such dispute provided that the
Employee provides the Employer with reasonable documentation of such expenses.
Disputes by the Employee hereunder shall be deemed in good faith unless a court
of competent jurisdiction determines in a final non-appealable ruling that the
Employee acted not in good faith. In addition, the Employer shall pay interest
at the rate of two percent (2%) over the prime rate of the Bank on any amounts
due the Employee hereunder which were not paid as provided in this Agreement due
to a dispute hereunder if it is determined that such amounts were due the
Employee for the period of time from the date of the amount should have been
paid to the date such amount was actually paid by the Employer or other third
party.

17.            Waiver of Jury Trial. The Employee hereby irrevocably and
unconditionally waives any right he may have to a trial by jury in respect of
any litigation directly or indirectly arising out of or relating to this
Agreement.

18.            Former Employment Agreement. The Former Employment Agreement is
terminated effective as of January 1, 2005 without any further liability of the
parties thereto, and is replaced by this Agreement.



 

 

 


--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

ATTEST:

 

1ST CONSTITUTION BANCORP



 

/s/ CHARLES S. CROW, III

By: /s/ FRANK E. WALSH, III

         FRANK E. WALSH, III, CHAIRMAN,          COMPENSATION COMMITTEE

 

 

WITNESS:

 

 

EMPLOYEE

       

/s/ JOSEPH M. REARDON

By: /s/ ROBERT F. MANGANO

         ROBERT F. MANGANO          INDIVIDUALLY

 

 

 

 

 

 

 

 